Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
	This Office Action is responsive to the applicants’ amendment filed on 03/24/2021.   	Claims 1-8 have been amended. Claims 9-10 have been added. Overall, claims 1-10 are pending in this application.

Response to Amendment
	The reply filed on 03/24/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):     
	1/.	The amended claim 9 does not include the limitation recited in the claim 3 filed on 12/02/2020 “wherein at least one of the distal end side of the driving side wall body and the driving side support member are fixed… to allow an increase in a distance between the shaft part supported by the first driving side bearing and the shaft part supported by the second driving side bearing, and  the distal end side of the driven side wall body and the driven side support member are fixed to allow the displacement in the axial direction,….. to allow an increase in a distance between the shaft part supported by the first driven side bearing and the shaft part supported by the second driven side bearing” (see Remarks section, page 17, section “Allowable Subject Matter”, lines 5-6 to page 18, line 1).
	2/. 	Claim 9, the limitation “the shaft part” (see page 9, line 1 and line 6) is vague because it is unclear what kind of the shaft part (the first or second or third or fourth shaft part) is, as the applicants have claimed.  Appropriate correction is required.
the first driving side bearing supports the first shaft part of the driving side scroll member, the second driving side bearing supports a second shaft part of the driving side support member, the first driven side bearing supports a third shaft part of the driven side support member, and the second driven side bearing supports the fourth shaft part of the driven side scroll member” (see page 9, lines 17-23) has been disclosed in claim 9, page 8, lines 3, 5, 7 and 9.  Therefore, applicants are required to rewrite the claim 9 in order to avoid/address the redundancy .
	4/. 	Claim 10 is objected to because the limitation “the first driving side bearing supports the first shaft part of the driving side scroll member, the second driving side bearing supports a second shaft part of the driving side support member, the first driven side bearing supports a third shaft part of the driven side support member, and the second driven side bearing supports the fourth shaft part of the driven side scroll member” (see page 12, lines 2-5)  has been disclosed in claim 10, page 10, lines 12, 14, 716 and 18. Therefore, applicants are required to rewrite the claim 10 in order to avoid/address the redundancy .
	5/. 	Claims 1-10 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings (i.e.: “a third shaft part” and “a fourth shaft part”). 
	Accordingly, the applicants will be required to make appropriate amendment to claims 1-10 and the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746